DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-16 and 21-24 have been cancelled as they are directed to inventions non-elected without traverse.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16 and 21-24, directed to inventions non-elected without traverse.  Accordingly, claims 1-16 and 21-24 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
inter-alia, a system configured to determine a change in a level of microvascular obstruction in real time by infusing infusate at increasingly higher flow rate steps and measuring blood pressure over time during three of the steps, performing calculations of intracoronary microvascular resistance by dividing the blood pressure response over time during a step by the infusate flow rate of that step, and, after the third step, determine the change in the microvascular obstruction in real time based on the first, second, and third intracoronary microvascular resistance calculations, in combination with all other limitations in the claims. 
Schwartz (US 2017/0189654) discloses a similar system of evaluating microvascular obstruction, as discussed in prior Office Actions, but Schwartz does not disclose the pressure used in the calculation of microvascular resistance being pressure over time and only refers to a measurements which represent a single point in time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791